To compel respondent to furnish gas for illuminating purposes.
Denied May 11, 1892, with costs.
• Despondent is engaged in furnishing natural gas for fuel and for illuminating purposes. Delator desired its use for illuminating purposes only. Under the ordinance of the city the limit of the price of gas for fuel purposes was fixed at 33 cents per thousand feet, but there was no limitation upon the price of gas furnished for illuminating purposes. Delator demanded gas at the rate of 33 cents, and respondent offered to furnish it at the rate of $1.25, insisting that that rate was not an unreasonable charge, and that it could not afford to furnish'it at 33 cents.